ACCEPTED
                                                                                           04-15-00010-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                       7/7/2015 3:36:10 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

            THE LAW OFFICE OF HILDA GONZALEZ GARZA, P.L.L.C.
                              205 EAST 5TH ST.
                     RIO GRANDE CITY, TEXAS 78582           FILED IN
                             TEL: (956) 263-1870     4th COURT OF APPEALS
                             FAX: (956) 263-1871      SAN ANTONIO, TEXAS
                       hilda_garza.lawoffice@aol.com 07/07/15 3:36:10 PM
                                                                    KEITH E. HOTTLE
                                                                         Clerk

July 07, 2015

Honorable Justice Rebecca C. Martinez                       Via Electronic Filing
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

RE: Cause No. CC-14-89; In the Marriage of Pedro Marquez and Lisa A. Watkins;
In County at Law of Starr County, Texas

RE: Court of Appeals Number 04-15-00010-CV; In the Matter of the Marriage of Pedro
Marquez, Jr. and Lisa A. Watkins; In the Fourth Court of Appeals, San Antonio,
Texas

Honorable Justice Rebecca C. Martinez:

       Please be informed that as of today, Tuesday, July 7, 2015, Ms. Gay Richey has
not provided me with an itemized invoice for the Official Transcript of the hearing on
the Bill of Review for the above-mentioned matter. Ms. Richey received a payment of
$906.00 on June 2, 2015. On June 9, 2015 this Court ordered Ms. Richey to provide an
invoice by June 15, 2015. That has not occurred. I would humbly like ask this Court to
enforce that Order.
       Should the Court have any other questions or concerns, please do not hesitate in
contacting me.


                                                     Sincerely,

                                                     /s/ Hilda Gonzalez Garza
                                                     Hilda Gonzalez Garza
                                                     Attorney at Law


mss/hgg